 
Exhibit 10.1
 
ADMA BIOLOGICS, INC.
2007 EMPLOYEE STOCK OPTION PLAN
 
1.           Purpose.  The ADMA Biologics, Inc. 2007 Employee Stock Option Plan
(the “Plan”) is intended to provide an incentive to employees of ADMA Biologics,
Inc., a Delaware corporation (the “Company”), and its subsidiaries, to remain in
the employ of the Company and its subsidiaries and to increase their interest in
the success of the Company and its subsidiaries by offering them an opportunity
to obtain a proprietary interest in the Company and its future growth through
the grant of stock options (the “Options”) to purchase shares of common stock,
par value $0.001 per share of the Company (the “Common Stock”).
 
2.           Administration of the Plan.
 
(a)           The Plan shall be administered by the Board of Directors of the
Company (the “Board”).  The Board shall have full power and authority, subject
to the express provisions of the Plan, (i) to select those individuals who shall
be granted Options under the Plan (the “Optionees”) from the Eligible Persons
(as hereinafter defined), (ii) to make awards of Options in accordance with the
Plan, (iii) to determine the number of shares of Common Stock subject to each
Option, (iv) to determine the terms and conditions of each Option awarded,
including the authority to amend the terms and conditions of an Option award
after the granting thereof to an Optionee in a manner that is not prejudicial to
the rights of such Optionee, (v) to specify and approve the provisions of the
stock option agreement delivered to Optionees in connection with their award of
Options (the “Stock Option Agreement”), (vi) to prescribe, amend and rescind
rules and procedures relating to the Plan, (vii) to vary the terms of awards of
Options to take account of tax, securities laws and other regulatory
requirements of foreign jurisdictions, and (viii) to make all other
determinations and to formulate such procedures as may be necessary or advisable
for the administration of the Plan.
 
(b)           The Board shall have full power and authority, subject to the
express provisions hereof, to construe and interpret the Plan and any Stock
Option Agreement.
 
(c)           All determinations by the Board in carrying out and administering
the Plan and in construing and interpreting the Plan and any Stock Option
Agreement shall be final, binding and conclusive for all purposes and upon all
persons interested herein.
 
(d)           No member of the Board shall be liable for anything whatsoever in
connection with the administration of the Plan except such person’s own willful
misconduct.  Under no circumstances shall any member of the Board be liable for
any act or omission of any other member of the Board.  In the performance of its
functions with respect to the Plan, the Board shall be entitled to rely upon
information and advice furnished by the Company’s officers, the Company’s
accountants, the Company’s counsel and any other party the Board deems
necessary, and no member of the Board shall be liable for any action taken or
not taken in reliance upon any such advice.
 
(e)           The Board shall have full power and authority to designate a
committee of its members to administer this Plan, subject to the express
provisions hereof.
 
3.           Number of Shares Subject to Options; Type of Options.
 
(a)           Shares Available for Options.  Subject to adjustment as provided
in Section 11 hereof, the maximum aggregate number of shares of Common Stock
that may be issued pursuant to Options granted under the Plan is 645,000.  Such
shares may be either authorized but unissued or reacquired shares.  If any
Option granted hereunder, or any portion thereof, shall expire or terminate for
any reason without having been exercised in full, the shares with respect to
which such Option has not been exercised may be again available for grants of
further Options.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Type of Options.  Unless otherwise affirmatively determined by the
Board, the Options granted under the Plan are not intended to qualify as an
incentive stock options within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.  Accordingly, absent a determination by the
Board (and provided for in the relevant Stock Option Agreement), each Option
granted hereunder shall be a non-qualified stock option.  In the event that any
Options granted under the Plan are intended by the Board to qualify as an
incentive stock options within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended, the Board may impose any and all restrictions
necessary so that such Options so qualify, as determined by the Board,
including, without limitation, with respect to exercise price, dollar
limitations, term and transfer restrictions, and set forth such restrictions in
the relevant Stock Option Agreement, notwithstanding anything in the Plan to the
contrary.
 
4.           Eligible Persons.  Options may be granted to any key employee or
consultant or Board member (including non-employee Board member; provided that
with respect to a Board member, only to the extent that such Board member
otherwise receives compensation from the Company in connection with their
performances of services to the Company, whether as an employee or consultant or
Board member) of the Company or any subsidiary of the Company (the “Eligible
Persons”).  The Board shall have the sole authority to select Optionees from
among the class of Eligible Persons.
 
5.           Agreement to Reflect Terms of Grant.  The terms and conditions of
each Stock Option Agreement shall be set forth in writing in a form approved by
the Board which shall contain terms and conditions not inconsistent with the
Plan and which shall incorporate the Plan by reference.  The Stock Option
Agreement shall: (i) state the date of grant, the name of the Optionee, the
number of Options granted pursuant thereto and the number of shares subject to
each Option, and the exercise price per share; (ii) set forth the applicable
vesting provisions as required by Section 6(a)(ii) hereof; (iii) be signed by
the Optionee and a person designated by the Board; and (iv) be delivered to the
Optionee.
 
6.           Terms of Options.
 
(a)           General.  Options may be granted to any Eligible Person to
purchase such number of shares of Common Stock as the Board shall determine in
exchange for payment of the Option Price, as hereinafter defined, in accordance
with Section 7(b).  Options may not be granted under the Plan after the tenth
anniversary of the Effective Date (as hereinafter defined).  Each Option granted
under the Plan shall comply with the following terms and conditions:
 
(i)           Option Price.  The Option Price (the “Option Price”) for an Option
shall be determined by the Board at the time of grant.  Notwithstanding the
foregoing, the Option Price shall not be less than the Fair Market Value of the
Common Stock subject to the Stock Option Agreement.
 
(ii)           Vesting.  Except as vesting may be accelerated pursuant to the
terms of the Plan, Options granted under the Plan shall vest and become
exercisable as determined by the Board in its sole discretion; provided,
however, that 25% the Options granted on the Effective Date (the “Initial
Options”) shall vest and become exercisable on the first anniversary of the
Effective Date, with the remainder vesting in equal monthly installments over
the following 36 months of such anniversary, but subject to accelerated vesting
to the extent provided in any employment agreement between a holder of an
Initial Option and the Company; provided further that no additional vesting of
Options will occur after an Eligible Person’s death, disability, or cessation of
employment with the Company or any subsidiary thereof for any reason or no
reason.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(iii)           Duration of Options.  Each Option shall be effective for such
term as shall be determined by the Board and set forth in the applicable Stock
Option Agreement; provided, however, that the term of any Option granted under
the Plan shall not exceed ten years from the date of grant of such Option.
 
(iv)           Restriction on Transfer.  Each Option granted hereunder shall not
be transferable by the Optionee otherwise than by will or the laws of descent
and distribution, and shall be exercisable during the Optionee’s lifetime only
by the Optionee; provided, however, that the Board may, subject to such terms
and conditions as the Board shall specify, permit the transfer of an Option to
an Optionee’s family members or to one or more trusts established in whole or in
part for the benefit of one or more of such family members.
 
(v)           Additional Restrictions.  Each Option granted hereunder shall be
subject to such additional terms and conditions not inconsistent with this Plan
which are prescribed by the Board and set forth in the applicable Stock Option
Agreement.
 
(vi)           Agreement to Become Party to and Abide by the Terms of each of
the  Stockholder Agreements.  The receipt of shares of Common Stock by an
Optionee or a Designated Beneficiary (as hereinafter defined) pursuant to the
exercise of an Option shall be expressly conditioned upon such Optionee or
Designated Beneficiary becoming a party to each of the following agreements: (i)
Investor Agreement entered into among the Company and certain of the
stockholders of the Company dated as of July 16, 2007 (the “Investor Rights
Agreement”), (ii) Voting Rights Agreement entered into among the Company and
certain of the stockholders of the Company dated as of July 16, 2007 and (iii)
Right of First Refusal and Co-Sale Agreement entered into among the Company and
certain of the stockholders of the Company dated as of July 16, 2007 (each as
may be amended from time to time, the “Stockholder Agreements”).  All shares of
Common Stock acquired by an Optionee or Designated Beneficiary shall be subject
to the terms of each of the Stockholder Agreements.
 
(b)           Termination of Employment.
 
(i)           Exercise Following Termination of Employment.  Upon termination of
an Optionee’s employment with the Company or any subsidiary for any reason, the
Optionee (or, in the case of the Optionee’s death, his Designated Beneficiary)
may exercise any vested Option, subject to Section 12, at any time until 60 days
(180 days upon a termination of employment due to death or Disability (as
hereinafter defined)) following the date of such termination of employment (or,
if a vested Option may not be exercised on the date of such termination of
employment because the conditions to exercise set forth in Section 12 are not
satisfied, 60 days (180 days upon a termination of employment due to death or
Disability) following the date on which the Company notifies the Optionee that
such conditions have been satisfied and that the Option may be exercised), but
in no event after the expiration of the Option under the provisions of Section
6(a)(iii) above; provided, however, that the applicable Stock Option Agreement
may, subject to Section 6(a)(iii) above, provide for a longer post-termination
exercise period.  Upon the expiration of such period, any such vested Option not
theretofore exercised shall be canceled and null and void.  Upon termination of
an Optionee’s employment with the Company for any reason, any unvested Options
held by such Optionee shall become immediately cancelled and null and void as of
the date of such termination of employment.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(ii)           Certain Definitions.  For purposes of the Plan, “Disability”
means an Optionee’s physical or mental incapacity to perform such Optionee’s
employment or consulting duties for a total of sixteen consecutive weeks or for
an aggregate of more than six months in any fourteen-month period (as determined
by a physician who shall be selected by the Company and the decision of whom
shall be final and conclusive); provided that in the event an Optionee has an
employment agreement with the Company, the term “Disability” will have the
definition set forth in such employment agreement (if so defined).  For purposes
of the Plan, “Designated Beneficiary” means the person or persons last
designated as such by the Optionee as the person who shall have the right to
exercise such Option after the Optionee’s death on a form filed by him or her
with the Board in accordance with such procedures as the Board shall
establish.  If no such person is designated, the Designated Beneficiary shall be
the estate of the Optionee.  Such Optionee’s unvested Options shall be
immediately canceled and become null and void on the date of such termination of
employment.  For purposes of the Plan, “Fair Market Value” of Common Stock means
the fair market value of shares of Common Stock determined by such methods or
procedures as shall be established from time to time by the Board.
 
7.           Purchase of Common Stock.
 
(a)           Notice.  Subject to the conditions set forth in Sections 6(a),
7(b) and 12 hereof, an Optionee may exercise all or any portion of a vested
Option by giving written notice to the Company.
 
(b)           Payment and Other Conditions.  Prior to the delivery to the
Optionee of any stock certificates evidencing shares of Common Stock pursuant to
the exercise of any vested Option, the Optionee shall have (i) paid to the
Company the Option Price of all shares of Common Stock purchased pursuant to
such exercise of the Option as provided in the applicable Stock Option Agreement
and (ii) and delivered to the Company an executed copy of each of the
Stockholder Agreements.  The Board may, in its discretion, require the Optionee
to pay to the Company an amount equal to the federal, state and local taxes, if
any, required to be withheld or paid by the Company as a result of such
exercise.  All payments shall be in United States dollars in the form of cash,
certified check or bank draft, or, with the consent of the Board, (i) by
delivering to the Company shares of Common Stock which the Optionee has owned
for at least six months, or (ii) by the withholding by the Company of shares of
Common Stock having a fair market value on the date of exercise equal to the
Option Price for the shares of Common Stock with respect to which the Optionee
has exercised such Option.  For purposes of the preceding sentence, shares of
Common Stock shall be valued at fair market value on the date of exercise, the
determination of which fair market value shall be made in good faith by the
Board and which determination shall be final and binding.
 
(c)           Issuance of Stock Certificates.  Upon receipt of payment pursuant
to Section 7(b) hereof and the satisfaction of such other conditions or
agreements as may be set forth in the Plan and applicable Stock Option
Agreement, the Company shall deliver to the Optionee a certificate or
certificates for the number of shares of Common Stock in respect of which the
Option shall have been exercised, with such legends as the Board determines
necessary to reflect such restrictions as the Board shall determine are required
by applicable law.  The Company will bear all expenses in connection with the
preparation, issuance and delivery of the stock certificate.
 
8.           Restrictions Applicable to Common Stock.  Notwithstanding any other
provision of this Plan to the contrary, the Board may, in its discretion, place
restrictions on shares of Common Stock acquired pursuant to Options granted
hereunder.  Prior to the IPO (as defined in the Investor Rights Agreement),
except as otherwise required by law, shares of Common Stock issued upon exercise
of Options shall be non-voting.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
9.           Construction of the Term “Optionee”.  Whenever the word “Optionee”
is used in this Plan under circumstances where the provision should logically be
construed to apply to the executors, the administrators, the Designated
Beneficiary, or any other person or persons to whom an Option may be transferred
by will or by the laws of descent and distribution or by reason of the death of
the Optionee, the word “Optionee” shall be deemed to include such person or
persons.
 
10.           No Restriction on Right of Company to Effect Corporate
Changes.  The Plan and the Options granted hereunder shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; or any merger or consolidation of
the Company; or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock; or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business; or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
11.           Effect of Certain Corporate Changes and Changes in Control.
 
(a)           Effect of Reorganization.  In the event that (i) a majority of the
issued and outstanding equity securities of the Company are acquired by a third
party that is not an Affiliate (as hereinafter defined) of the Company or (ii)
all or substantially all of the assets of the Company are acquired by a third
party that is not an Affiliate of the Company (each a “Reorganization Event”),
then, with respect to each individual Optionee, all outstanding Options held by
such Optionee, that have not lapsed and become void, shall vest and become
immediately exercisable if, within six months of the date on which the
Reorganization Event occurs, the Optionee is terminated by the Company without
cause or leaves the Company for good reason.  The Board may make any other
adjustments, or take such other action, as the Board, in its discretion, shall
deem appropriate and equitable in connection with such Reorganization
Event.  Any action taken by the Board may be made conditional upon the
consummation of the applicable Reorganization Event.  The Board shall make
appropriate arrangements so that any Options that may survive a Reorganization
Event in which the Company is not the surviving person are either assumed by
such surviving person or replaced by such surviving person with options of such
surviving person, but with equivalent economic terms as the Options (as
reasonably determined by the Board).  For purposes of the Plan, “cause” means:
(i) dishonesty, fraud, or any act involving moral turpitude; (ii) willful
disobedience or insubordination prejudicial to the Company; (iii) intentional or
gross neglect of the performance of duties; (iv) intentional withholding or
nondisclosure of material information to the Company; (v) acting for a party
whose interests are adverse to the Company; (vi) disclosing information
materially prejudicial to the Company; (vii) making derogatory statements
concerning the Company; (viii) misappropriation of any corporate opportunity; or
(ix) being convicted of a felony (provided that if an Optionee has entered into
an employment agreement with the Company, any definition of “cause” therein set
forth will govern for purposes of the foregoing, but only with respect to such
Optionee).  For purposes of the Plan, “good reason” means (i) a material breach
by the Company of the terms and provisions of any employment agreement between
an Optionee and an employee and (ii) a diminution of an Optionee’s authority,
duties or responsibilities (provided that if an Optionee has entered into an
employment agreement with the Company, any definition of “good reason” therein
set forth will govern for purposes of the foregoing, but only with respect to
such Optionee).  For purposes of the Plan, “Affiliate” means, with respect to
any Person, any other Person directly or indirectly controlling, controlled by
or under common control with, such Person.  For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” or “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person, whether
through the ownership of voting securities or by contract or otherwise, and
“Person” means an individual, a partnership, a joint venture, a corporation, an
association, a trust, an estate or other entity or organization, including a
government or any department or agency thereof.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(b)           Dilution and Other Adjustments.  In the event of any stock
dividend or split, issuance or repurchase of stock or securities convertible
into or exchangeable for shares of stock, grants of options, warrants or rights
to purchase stock, recapitalization, combination, exchange or similar change
affecting the Common Stock, the Board shall make any or all of the following
adjustments: (i) equitably adjust the aggregate number of shares of Common Stock
(or such other security as is designated by the Board) which may be acquired
pursuant to the Plan, (ii) equitably adjust the Option Price to be paid for any
or all such shares, (iii) equitably adjust the number of shares of Common Stock
(or such other security as is designated by the Board) subject to any or all of
the Options granted hereunder, and (iv) make any other equitable adjustments, or
take such other action, as the Board, in its discretion, shall deem
appropriate.  Such adjustments shall be conclusive and binding for all
purposes.  In the event of a change in the Common Stock which is limited to a
change in the designation thereof to “Capital Stock” or other similar
designation, or to a change in the par value thereof, or from par value to no
par value, without increase or decrease in the number of issued shares, the
shares resulting from any such change shall be deemed to be Common Stock within
the meaning of the Plan.
 
12.           Registration of Shares; Limitations on Exercisability.
 
(a)           No Option shall be exercisable and no transfer of shares of Common
Stock may be made to any Optionee, and any attempt to exercise any Option or to
transfer any shares of Common Stock to any Optionee shall be void and of no
effect unless and until (i) a registration statement under the Securities Act of
1933, as amended, has been duly filed and declared effective pertaining to the
shares of Common Stock subject to such Option and the shares of Common Stock
subject to the Option have been duly qualified under applicable state securities
or blue sky laws or (ii) the Board, in its sole discretion after securing the
advice of counsel, determines, or the Optionee provides an opinion of counsel,
satisfactory to the Board, that such registration or qualification is not
required as a result of the availability of an exemption from registration or
qualification under such laws.
 
(b)           Without limiting the foregoing, if at any time the Board shall
determine in its discretion that the listing, registration or qualification of
the shares of Common Stock subject to an Option under any state or federal law
or on any securities exchange, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of an Option or the delivery or purchase of shares pursuant
to an Option, such an Option may not be exercised in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board.
 
13.           Miscellaneous.
 
(a)           No Rights to Continued Employment.  Neither the Plan nor any
action taken hereunder shall be construed as giving any employee any right to be
retained in the employ of the Company.
 
(b)           Tax Withholding.  The Company shall have the right to require any
individual entitled to receive shares of Common Stock pursuant to an Option
granted hereunder to remit to the Company, prior to the delivery of any
certificates representing such shares, any amount sufficient to satisfy any
federal, state or local tax withholding requirements.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(c)           Stockholder Rights.  An Optionee shall have no rights as a
stockholder with respect to any shares covered by an Option until a certificate
or certificates representing such shares shall have been issued to such
Optionee, and no adjustment shall be made for dividends or distributions or
other rights in respect of any share for which the record date is prior to the
date upon which the Optionee shall become the holder of record thereof.
 
14.           Amendment or Termination of the Plan.  The Board may at any time
and from time to time alter, amend, suspend or terminate the Plan in whole or in
part; provided, however, that no termination or amendment of the Plan may,
without the consent of the Optionee to whom any Option shall previously have
been granted, adversely affect the rights of such Optionee in such Option;
provided further, however, that amendments shall be subject to any approvals,
whether regulatory, shareholder or otherwise, which are required by law or any
applicable securities exchange.
 
15.           Set-off.  If at any time an Optionee is indebted to the Company,
the Company may in the discretion of the Board (a) withhold from the Optionee
(i) following the exercise by the Optionee of an Option, shares of Common Stock
issuable to the Optionee having a fair market value on the date of exercise up
to the amount of indebtedness to the Company or (ii) following the sale by an
Optionee of shares of Common Stock received pursuant to the exercise of an
Option, amounts due to such Optionee in connection with the sale of such shares
of Common Stock up to the amount of indebtedness to the Company or (b) take any
substantially similar action.  The Board may establish such rules and procedures
as it may deem necessary or advisable in connection with the taking of any
action contemplated by this Section 15.
 
16.           Term of the Plan.  The Plan shall become effective as of July 16,
2007 (the “Effective Date”).  Unless previously terminated pursuant to Section
14 hereof, the Plan shall terminate on the tenth anniversary of the Effective
Date, and no further grants of Options may be made after such date.
 
17.           Headings.  The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Plan.
 
18.           Governing Law.  The validity of the Plan and the construction and
interpretation of the Plan shall be determined in accordance with and governed
by the laws of the State of New Jersey.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
STOCK INCENTIVE AGREEMENT
ADMA BIOLOGICS, INC.
2007 EMPLOYEE STOCK OPTION PLAN1
 
[_______], 200__
 
[NAME OF OPTIONEE]
c/o ADMA Biologics, Inc.
65 Commerce Way
Hackensack, NJ 07601
 
This will confirm the following Agreement made today between you and ADMA
Biologics, Inc. (the “Company”) pursuant to the Company’s 2007 Employee Stock
Option Plan (the “Plan”).  Attached hereto is a copy of the Plan.
 
The Company hereby grants you a [non-qualified] option to purchase from the
Company up to a total of [_______] shares of common stock of the Company at
$[_______] per share.
 
Said stock option may be exercised only in accordance with the terms and
conditions of the Plan, as supplemented by this Agreement, and not
otherwise.  It may be exercised from time to time prior to its termination as
follows: Cumulatively as to [one-quarter of the shares covered hereby on the
first anniversary date of this Agreement, with the remainder vesting in equal
monthly installments over the following 36 months of such anniversary or as
otherwise set forth in an additional attachment hereto].
 
Nothing herein contained shall obligate the Company or any subsidiary of the
Company to continue your employment for any particular period or on any
particular basis of compensation.
 
This Agreement is subject to all the terms, conditions, limitations and
restrictions contained in the Plan and each of the Stockholder Agreements (as
defined in the Plan), including, without limitation, the provisions respecting
the exercise of options upon termination of employment.  Your acceptance of the
option granted hereby shall constitute your acknowledgment of, and agreement to,
all such terms, conditions, limitations and restrictions.
 
This Agreement may not be assigned or transferred in whole or in part except as
provided in the Plan.  You shall not have any of the rights of a shareholder
with respect to any of the shares which are the subject of this Agreement until
such shares are actually issued to you.
 
This stock option shall expire on [date] or possibly sooner, for example, in the
event of your death or termination of employment, as provided in the Plan.
 
The number of shares and the exercise price per share are subject to adjustment
as provided in the Plan.  You assume all risks incident to any change hereafter
in the applicable laws or regulations or incident to any change in the market
value of the stock after the exercise of these incentives in whole or in part.
 
___________________________
1
If intended to qualify as incentive stock options within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended, required restrictions to
be set forth in this letter.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
ADMA BIOLOGICS, INC.
       
By:
     
Name:
   
Title:
       

 
 
ACCEPTED AND AGREED:
       
By:
     
Name:
             

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
AMENDMENT
TO THE
ADMA BIOLOGICS, INC. 2007 STOCK OPTION PLAN




Effective August 21, 2009, in accordance with resolutions adopted by (i) the
Board of Directors of ADMA Biologics, Inc., a Delaware corporation (the
“Company”), on August 21, 2009, and (ii) the stockholders of the Company on
August 21, 2009, the ADMA Biologics, Inc. 2007 Stock Option Plan (the “Plan”),
is hereby amended as follows:


Section 3(a) of the Plan is amended to read in its entirety as follows:


“(a)           Shares Available for Options.  Subject to adjustment as provided
in Section 11 hereof, the maximum aggregate number of shares of Common Stock
that may be issued pursuant to Options granted under the plan is 641,877.  Such
shares may be either authorized but unissued or reacquired shares.  If any
Option granted hereunder, or any portion thereof, shall expire or terminate for
any reason without having been exercised in full, the shares with respect to
which such Option has not been exercised may be again available for grants of
further Options.”


 